NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                          JAN 17 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO DELEON GONZALEZ,                           No.   16-73714

                Petitioner,                      Agency No. A200-711-062

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**


Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Pedro DeLeon Gonzalez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA denied cancellation of removal for failure to demonstrate 10 years

continuous physical presence prior to service of DeLeon Gonzalez’s Notice to

Appear (“NTA”). However, the BIA did not have the benefit of the Supreme

Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), which held that an

NTA that does not specify a place and time for a non-citizen’s first hearing does

not trigger the stop-time rule to calculate continuous physical presence. As DeLeon

Gonzalez’s NTA did not specify the date and time of his hearing, we remand to the

BIA to consider his eligibility for cancellation of removal in light of that decision.

      In light of our disposition, we do not reach DeLeon Gonzalez’s contentions

regarding credibility or alleged due process violations.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    16-73714